Name: Commission Regulation (EEC) No 3324/90 of 19 November 1990 opening a standing invitation to tender for 10 000 tonnes of common wheat held by the German intervention agency to be sold on the internal market for processing into malt
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  foodstuff
 Date Published: nan

 No L 320/ 12 Official Journal of the European Communities 20 . 11 . 90 COMMISSION REGULATION (EEC) No 3324/90 of 19 November 1990 opening a standing invitation to tender for 10 000 tonnes of common wheat held by the German intervention agency to be sold on die internal market for processing into malt market of 10 000 tonnes of common wheat for processing into malt. 2 . Without prejudice to Regulation (EEC) No 1836/82 and in particular the second subparagraph of Article 13 (4) thereof, the following special rules shall apply to this invitation to tender : (a) tenderers shall undertake :  to process or have processed the common wheat, except grains passing through a sieve with a 2,2 mm opening, into malt before 30 June 1991 . Processing shall be deemed to have taken place when the wheat has undergone soaking, and  to keep stock accounts showing quantities purchased and the use to which they have been put and, in the case of resale, the names and addresses of purchasers and the quantities sold ; (b) a security of ECU 1 5 per tonne shall be lodged by the successful tenderer with the German intervention agency to ensure that the conditions laid down in the first indent are complied with. The security shall be lodged at the latest two working days following the day on which the notification of award of the contract is received. 3. The minimum price to be observed shall be the intervention price plus ECU 3,4 per tonne. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention of the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), lays down that the sale of cereals held by intervention agencies is to be effected by tendering procedure ; Whereas Article 4 of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (*), as last amended by Regulation (EEC) No 2619/90 (6), allows for the imposition of restrictions on use and/or destination ; Whereas, in the present situation of the market, a feature of which is a shortage of common wheat suitable for malting, a standing invitation to tender should be opened for 1 0 000 tonnes of common wheat held by the German intervention agency to be sold on the internal market for processing into malt ; Whereas, moreover, as regards verification, the provisions of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down detailed rules for verifying the use and/or destination of products from intervention Q, as last amended by Regulation (EEC) No 3183/90 f), are applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The obligations laid down in the first indent of Article 1 (2) shall be considered primary requirements as indicated in Article 20 of Commission Regulation (EEC) No 2220/85 (9). They shall be deemed to have been fulfilled only if the successful tenderer provides proof to that effect. 2. Proof of processing into malt of the cereals referred to in this Regulation shall be furnished in accordance with Regulation (EEC) No 569/88 . HAS ADOPTED THIS REGULATION : Article 1 1 . The German intervention agency shall issue a stan ­ ding invitation to tender for the disposal on the internal (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5 . 1990, p. 1 . Article 3 The following point and footnote are added in Part II, 'Products subject to a use and/or destination other than that mentioned under I', of the Annex to Regulation (EEC) No 569/88 : 0 OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p.' 23 . ( «) OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . 8) OJ No L 304, 1 . 11 . 1990, p. 75 . (9) OJ No L 205, 3 . 8 . 1985, p. 5. 20 . 11 . 90 Official Journal of the European Communities No L 320/13 '36. Commission Regulation (EEC) No 3324/90 of 19 November 1990 opening a standing invitation to tender for 10 000 tonnes of common wheat held by the German intervention agency to be sold on the internal market for processing into malt (36). On the dispatch of the common wheat, section 104 : Article 4 1 . The closing date for submission of tenders for the first partial invitation to tender shall be 20 November 1990 . 2. The closing date for submission for the last partial invitation to tender shall be 18 December 1990 . 3 . Tenders are to be submitted to the German inter ­ vention agency :  Destinado a ser transformado en malta [apar ­ tado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 3324/901  Bestemt til forarbejdning til malt (artikel 1 , stk. 1 , i forordning (EÃF) nr. 3324/90) Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung  Zur Verarbeitung zu Malz bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 3324/90) (BALM), Adickesallee 40, D-6000 Frankfurt-am-Main,  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã ²Ã Ã ½Ã · [Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3324/90] (Telex : 4-11475, 4-16044).  For processing into malt (Article 1 ( 1 ) of Regulation (EEC) No 3324/90)  DestinÃ © Ã Ã ªtre transforme en malt [article 1 er paragraphe 1 du rÃ ¨glement (CEE) n0 3324/90] Article 5 The German intervention agency shall notify the Commission, at the latest by Tuesday of the week follo ­ wing the closing date for the submission of tenders, of the quantities and average prices of the various lots sold.  Destinato ad essere trasformato in malto [arti ­ colo 1 , paragrafo 1 del regolamento (CEE) n. 3324/90]  Bestemd om tot mout te worden verwerkt (artikel 1 , lid 1 , van Verordening (EEG) nr. 3324/90) Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Destinado a ser transformado em malte [n? 1 do artigo 1 ? do Regulamento (CEE) n? 3324/90]. (36) OJ No L 320, 20 . 11 . 1990, p. 12.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1990. For the Commission Ray MAC SHARRY Member of the Commission